Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to vacate certain rulings of the trial court during the trial of a criminal action entitled People v Williams, in the Supreme Court, Westchester County, under Indictment No. 1154/02, and application by the petitioner for poor person relief.
Upon the papers filed in support of the proceeding and application and the papers filed in opposition thereto, it is,
Ordered that the application for poor person relief is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Florio, J.P., Luciano, Mastro and Rivera, JJ., concur.